UNITED STATES DISTRICT COURT
                                                                                            FILED
                              FOR THE DISTRICT OF COLUMBIA                                   SEP 17 2012
                                                                                       Clerk, u.s. District & Bankruptcy
                                                                                      Courts for the District of Columbia
                                              )
Taneika Blackwell,                            )
                                              )
       Plaintiff,                             )
                                              )
                v.                            )        Civil Action No.        12 1533
                                              )
Ericka Green,                                 )
                                              )
       Defendant.                             )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on plaintiffs prose complaint and application to proceed

in forma pauperis. The Court will grant plaintiffs application and dismiss the complaint for lack

of subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a "federal question" is presented or the parties are of diverse citizenship and the

amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal ofthe action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff is a resident of Temple Hills, Maryland, suing a resident there for unpaid

parking tickets in the amount of $1 ,065. Compl. at 1-2. The complaint neither presents a federal

question nor provides a basis for diversity jurisdiction. A separate Order of dismissal

accompanies this Memorandum Opinion.


DATE: August ~ /         , 2012




                                                                                                                    3